JOANOS, Judge.
In this appeal of a final order withholding adjudication of delinquency and setting restitution, the public defender filed a brief according to the procedures set forth in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he is unable to make a good faith argument that reversible error occurred in the trial court. Appellant was given an opportunity to submit a brief in proper person and did not do so. We have reviewed the record and have found no reversible error.
The final order is AFFIRMED.
SHAW and WIGGINTON, JJ., concur.